ORDER

PER CURIAM:
AND NOW, this 12th day of April, 1999, Edward J. Holden having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated September 14, 1998; the said Edward J. Holden having been directed on February 11, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Edward J. Holden is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.